Citation Nr: 0106345	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
aortic valve replacement.

2.  Entitlement to service connection for the residuals of a 
left thoracotomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had periods of active military service between 
June 1951 and June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision 
rendered by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, denied entitlement to the benefits sought on appeal.  A 
notice of disagreement was received in November 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in January 2000.  

Although the veteran also initiated an appeal on the issue of 
entitlement to service connection for right knee disability, 
he did not include that issue in his substantive appeal.  
Therefore, this issue is not in appellate status.  
38 U.S.C.A. § 7105(a) (West 1991).


REMAND

The veteran contends that his currentl lung disease and his 
aortic valve replacement are related to his inservice left 
thoracotomy and heart murmur.

In evaluating the veteran's claims, the Board first notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to obtain VA or private medical 
records, or provide for an examination or medical opinion 
when necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Service medical records include numerous references to a 
perceived defect involving the aorta.  In 1995, a number of 
years after service, the veteran underwent surgery for 
replacement of the aortic valve.  Service medical records 
also show that a growth in the left lung was detected shortly 
after enlistment in 1951, and a left thoracotomy was 
performed in 1957.  Post-service records document restrictive 
and obstructive lung disease.  

Although the veteran underwent VA examination in June 1999, 
no opinions were offered regarding the possible relationship 
between the current disabilities and the aortic defects and 
lung disorder documented in the service medical records.  The 
questions involved are medical in nature and must be 
addressed by trained medical personnel.  Moreover, medical 
opinions as to the possible relationship to service would 
appear to be mandated in a case such as this under the newly 
enacted Veterans Claims Assistance Act of 2000. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his current heart 
and pulmonary disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  All medically indicated 
special tests and studies should be 
accomplished.  After examining the 
veteran and conducting a detailed review 
of the claims file, including the service 
medical records, the examiners should 
offer an opinion as to whether it is at 
least as likely as not:  a) that the 
aortic disorder that resulted in a valve 
replacement is related to any aortic 
defect or other cardiovascular condition 
identified in service; and b) that the 
veteran's currently diagnosed restrictive 
and obstructive pulmonary disease is 
related to the residuals of a left 
thoracotomy performed during service. 

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for the 
residuals of an aortic valve replacement 
and for residuals of a left thoracotomy.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran, address 
a matter of medical complexity, and to comply with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



